Case 7:21-cv-00073-JPJ-PMS Document 7 Filed 07/27/21 Page 1 of 4 Pageid#: 62




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION


 LANDON RYAN MCCORMICK,                      )
                                             )
                  Plaintiff,                 )      Case No. 7:21CV00073
                                             )
 v.                                          )             OPINION
                                             )
 AMHERST COUNTY ADULT                        )      By: James P. Jones
 DETENTION CENTER,                           )      United States District Judge
                                             )
                 Defendant.                  )
                                             )

      Landon Ryan McCormick, Pro Se Plaintiff.

      The plaintiff, Landon Ryan McCormick, a Virginia inmate proceeding pro se,

filed a civil rights action pursuant to 42 U.S.C. § 1983. McCormick has complied

with financial requirements to proceed without prepayment of the filing costs,

pursuant to 28 U.S.C. § 1915. After review of the Complaint, I conclude that this

action must be summarily dismissed.

      McCormick’s allegations are sparse. He alleges that from October 3 to 22,

2020, he was “locked down,” could only take showers twice a week, on Tuesdays

and Saturdays, and could not order hygiene or stationery items. Compl. 2, ECF No.

1. He complains that he was not subjected to these restrictions based on any

“institutional charge.” Id. As relief, McCormick wants “financial compensation.”

Id.
Case 7:21-cv-00073-JPJ-PMS Document 7 Filed 07/27/21 Page 2 of 4 Pageid#: 63




      Under 42 U.S.C. § 1997e(c)(1), the court may dismiss any § 1983 action “with

respect to prison conditions . . . if the court is satisfied that the action is frivolous,

malicious, [or] fails to state a claim upon which relief can be granted.” Section 1983

permits an aggrieved party to file a civil action against a person for actions taken

under color of state law that violated his constitutional rights. Cooper v. Sheehan,

735 F.3d 153, 158 (4th Cir. 2013). A complaint must be dismissed if it does not

allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      McCormick names only one defendant in this case: the Amherst County Adult

Detention Center (“ACADC”), which is a jail facility of the Blue Ridge Regional

Jail Authority (“BRRJA”) according to public records online. A local jail facility

itself cannot qualify as a person subject to being sued under § 1983. See, e.g.,

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (finding that under § 1983,

“liability will only lie where it is affirmatively shown that the official charged acted

personally in the deprivation of the plaintiff[’s] rights”) (internal quotation marks,

citation, and alterations omitted); McCoy v. Chesapeake Corr. Ctr., 788 F. Supp.

890, 894 (E.D. Va. 1992) (“[T]he jail is not a person under § 1983” and thus “lacks

the capacity to be sued as a jail.”).

      Moreover, McCormick has not alleged sufficient facts to state the required

elements of a § 1983 claim against anyone at ACADC. Every inmate has the right


                                           -2-
Case 7:21-cv-00073-JPJ-PMS Document 7 Filed 07/27/21 Page 3 of 4 Pageid#: 64




under the Eighth Amendment to serve his term of imprisonment without enduring

cruel and unusual punishment at the hands of prison officials. Rhodes v. Chapman,

452 U.S. 337, 347 (1981). On the other hand, “only those deprivations denying the

minimal civilized measure of life’s necessities are sufficiently grave to form the

basis of an Eighth Amendment violation.” Shakka v. Smith, 71 F.3d 162, 166 (4th

Cir. 1995). “[T]he ordinary discomfort accompanying prison life is part and parcel

of the punishment those individuals convicted of criminal offenses endure as

recompense for their criminal activity.” Id. To satisfy the objective element of a

past conditions claim, the plaintiff must show that he has sustained a serious or

significant mental or physical injury as a result of the challenged conditions,

Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993) (“The Eighth Amendment

does not prohibit cruel and unusual prison conditions; it prohibits cruel and unusual

punishments. If a prisoner has not suffered serious or significant physical or mental

injury as a result of the challenged condition, he simply has not been subjected to

cruel and unusual punishment within the meaning of the Amendment.”).

      McCormick’s § 1983 claim cannot proceed against the only defendant he has

named, the ACADC. In addition, he has not shown that he suffered serious or

significant injury from the conditions of which he complains. I will therefore

summarily dismiss the action without prejudice under 42 U.S.C. § 1997e(c)(1) for

failure to state a claim. An appropriate order will enter this day. Such a dismissal


                                         -3-
Case 7:21-cv-00073-JPJ-PMS Document 7 Filed 07/27/21 Page 4 of 4 Pageid#: 65




leaves McCormick free to refile his claims in a new and separate civil action if he

can correct the deficiencies described in this opinion.1

                                                   DATED: July 27, 2021

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




       1
           The possibility of amending and resubmitting the claims in a new and separate
civil action should not be taken as a finding that McCormick’s allegations, if particularized,
might state a proper § 1983 claim against some persons employed at the jail.
                                             -4-
